This action was to recover damages for the alleged negligent injury of the plaintiff Mary Jane Doolin. The verdict of the jury was for plaintiffs, and from the judgment which followed and from the order denying defendant's motion for a new trial this appeal is prosecuted. The evidence is sufficient to support the verdict. The plaintiff Mary Doolin, upon November 17, 1891, was a passenger upon one of the horse-cars of the defendant. The progress of the car was stopped by a heavily loaded wagon which was upon the track, and going in a direction opposite to that of the car. Both the car and the wagon stopped. The wagon endeavored to turn off from the track, but such was the condition of the road at that place that it was not possible for it to do so. The driver of the car then tied his lines to the dashboard, and, with the assistance of a passenger, proceeded to back the car with the horses attached. Having done so, he returned to his car, and had just taken the lines into his hand when his horses swerved suddenly and violently, wrenched the car about, as though it were upon a turntable, and dragged it down a five-foot descent with a fifty-per-cent grade, and on about forty or fifty feet further, until its progress was arrested by men who seized the car-horses by their bridles. The car-horses, to quote from appellant's brief, were "docile and ordinarily gentle, but had become frightened and nervous by reason of one of the horses on the spike team being driven against one of the car-horses, and by the backing and hauling and pulling to which they had been subjected in backing the car." The driver at the time he returned to his car and took the lines in his hand either *Page 373 
dropped one of them or one was jerked from his grasp by the plunging horses. The lines were not buckled; the loose line went over the dashboard onto the ground. The driver was thus helpless to control his team, and so it was that the horses succeeded in derailing the car.
Upon the question of the negligence of the company it was debatable under the evidence, and therefore a matter for the jury to decide, whether the driver had negligently dropped a line, whether it was negligence that his lines were not buckled, whether he negligently permitted the line to be jerked from his hand, whether it was negligence to back the car, as he admittedly did, with the nervous and frightened horses attached to it, and to force them to back, and whether, in the exercise of proper care, he should not have detached his horses, attached them to the rear end of the car, and so have dragged it back. The fact of the accident and the fact of the negligence of the driver were thus established to the satisfaction of the jury. There is no doubt but that plaintiff Mary Doolin was a passenger upon the car at the time of the accident, and went with the car over the embankment. She had her baby in her arms. Her testimony and the supporting testimony is, that she was hurled against the side or seats of the car and sustained brain and spinal injuries of grave consequence. Against this there is evidence that she stated immediately after the accident to other passengers upon the car that she was not hurt a bit, and laughed over the experience through which she had passed. From the testimony it is sufficiently established that she was injured, and severely injured, judging by her condition before and at the time of this accident, and her proved condition thereafter. It was for the jury to say whether or not her injuries were the result of this accident, and by their verdict they declared that they were.
Error is predicated upon the refusal of the court to give an instruction to the effect that, after the plaintiffs had proved to the jury's satisfaction that there was an accident to the car upon which Mrs. Doolin was a passenger, "the plaintiffs are then bound to prove by a preponderance of evidence that Mrs. Doolin was injured in that accident, and, failing in this, there can be no recovery by plaintiffs." This proposed instruction is of course unimpeachable in point of law, but over and over again the court instructed the jury *Page 374 
that the plaintiffs could recover only for such injuries as Mrs. Doolin received in that accident; nor was the case tried and submitted to the jury upon any other theory than that the plaintiffs must prove that Mary Doolin was injured in the accident charged upon.
Complaint is further made of the instruction given by the court to this effect: "In arriving at a verdict in this case, if you find that the plaintiff Mary Jane Doolin sustained any injuries whatever, through any negligence of the defendant or its employee, you must take into consideration the physical and mental condition of Mrs. Doolin before the occurrence of the accident, her accomplishments, if any, her ability to play musical instruments and sing." And further in the same connection the jury was charged to take into consideration, "the effect, if any, upon her ability to play upon musical instruments and sing, of the accident to her." It is said that this was equivalent to importing an element of special damage not pleaded in the cause, — to wit, the financial loss occasioned by the impairment or destruction of her musical abilities. Evidence of these abilities and of their impairment and destruction was admitted in the case without objection. The complaint charged that by reason of her injuries "she became sick, sore, lame, and disordered, her spine, brain, and nervous system were seriously injured." We think the attack made upon the instruction given is not tenable. It did not direct the jury's attention to her impaired or destroyed musical abilities to the end that they might fix a monetary value upon their impairment or loss, but they were directed to consider the evidence upon this point in determining, within the language of the allegation in the complaint, whether or not she had been injured as to her spine, brain, and nervous system, and to what extent. The case, in principle, is identical with that ofConsolidated Kansas City Co. v. Tinchert, 2 Am. Neg. Rep. 534, where it is said: "For the purpose of showing the extent and character of an injury, it was competent for the plaintiff to show that he was a musician prior to the accident, and that, by reason of the injuries inflicted upon him, he was afterwards unable to blow the wind instrument he had been in the habit theretofore of using, notwithstanding there was no allegation *Page 375 
in the petition respecting the fact that he was a musician, and that his injuries had deprived him of the powers of pursuing that occupation." Defendant proposed the following instruction: "A street-car has the right of way upon that portion of the street upon which it alone can travel. If, therefore, a private vehicle in traveling upon the public highway meets with a street-car, the private vehicle must yield the right of way to the street-car." The court gave the instruction, modified so as to read: "If, therefore, a private vehicle in traveling upon the public highway meets with a street-car, and there is no special reason to thecontrary, the private vehicle must yield the right of way to the street-car." The proposed instruction, of course, accurately states the law. The modification, as given by the court, does not clarify it any, but at the same time it cannot be said that the modification imported into it any prejudicial error.
Complaint is made of the conduct of one of the jurors, Mohrig by name, who, it is asserted, by the frequent questions which he propounded to witnesses, displayed himself not as a juror, but as an advocate of the plaintiffs, and prejudged defendant's case. Whatever merit there may be in this contention, no objection nor exception to the conduct of the juror was taken on the trial, and it is not permissible here to raise the point for the first time.(Monaghan v. Rolling Mill Co., 81 Cal. 194; Consolidated IceMach. Co. v. Trenton Ice Co., 57 Fed. 898; Atlantic etc. Co. v.Peake, 87 Va. 130; Rowe v. Canney, 29 N.E. (Mass.) 219; Bruswitzv. Netherland etc. Co., 64 Hun, 263.)
For the foregoing reasons the judgment and order appealed from are affirmed.
McFarland, J., and Lorigan, J., concurred.
Hearing in Bank denied. *Page 376